Judgments and order affirmed, with costs. All concur, except Taylor, J., who concurs in the affirmance of the judgment entered May tenth, but dissents and votes for reversal on the law of the judgment entered May ninth and for granting a new trial as to the defendant Grinnell Co. on the ground that there was error in excluding the specifications from the consideration of the jury. (The judgment entered May 9, 1939, is for plaintiff against defendant Grinnell Company, Inc., in an action to recover for work performed. The judgment entered Slay 10, 1939, dismisses the claim of defendant Grinnell Company, Inc., against defendant Bryant & Detwiler Co., Inc. The order denies motions of defendant Grinnell Company, Inc., for a new trial, and to set aside order on minutes dismissing its cross-claim.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.